Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 October 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Dear General
                     Philadelphia Oct. 23d 1780
                  
                  It is with the Greatest satisfaction I Acquaint you that the Plan
                     of Arrangement for the Army, which Your Excellency sent to Congress has been
                     Agreed to Yesterday without any Alteration.
                  The granting half pay for life to the Reduced Officers has met
                     with some Opposition, but the Proposition has not only passed; but it was
                     Resolved immidiately after, to extend these Advantages to all the Officers in
                     the Service.
                  In the Minutes which Col. Hamilton has delivered me by Your
                     Excellencys Orders I find that the four Regiments of Cavalry, or rather Legions
                     were thus fixed.
                   4 Troops mounted dragoons  60 men each 2404 Compys dismounted or Chasseurs 60 m.
                        each240 Total480 Gen. Sullivan & Col. Bland have told me that this is
                     Altered in Your Excellencys letter & that there are to be4 Troops mounted dragoons60 men each2402 Compys Chasseurs60 men each120360
                  Your Excellency will allow me to make him a short Observation on
                     the Sub. division of this Cavalry without altering the Totality of the foot or
                     Horsemen.
                  Cavalry especially when two deep is not very terrible in their
                     Attacks in front and least so when Against Infantry, The Attacks of the Cavalry
                     when they Intend to break a line, are generally made by Troops, or squadrons,
                     either in Column, or in Echiquier. The deeper they
                     are the Surer they are to break thru.
                  If then a Regiment was divided into Six Troops instead of four
                     the object would be better assured. There is another reason which has
                     determined The King of Prussia to divide his Light Horse, or Hussars, into six
                     Companys, forming these Squadrons: the Cavalry after an attack is generally in
                     disorder, they must then be rallied by the sound of the Trumpet. When they are
                     divided into their squadrons right, left, & Centre, only Show how the
                     men are to rally, which is not so easy when they are divided into four Troops,
                     When three squadrons are in Order of Battle the Signals show whether the Right,
                     left, or Centre squadron is to charge, which often meets with difficulty when
                     the Cavalry is divided into four squadrons, or Troops, & this is the
                     Reason why in Several European Services, an odd number has been adopted for the
                     Manœvres of the Light Horse.
                   Besides our Regiments of Cavalry will have, I believe, as those
                     of Infantry, three Field Officers Each of them will then Command a squadron,
                     which will consist of two Companies, wherefore I propose that Each Regiment of
                     Cavalry may be divided into three squadrons Each squadron into Two Companys of
                     40 men each, which will then make 80 men for a Squadron, The Companys of
                     Chasseurs ought likewise to consist of 50 men Rank & file, & be
                     three in number and attach’d in all cases to the 1st, 2d & 3d Squadrons
                     of the Regiment and as it often happens that the squadrons are seperated from
                     one another, each Company of Chasseurs ought to be always attach’d to its
                     squadron, as well to Support it in its Manœuvres, as to guard it in its
                     Quarters.
                  As by this subdivision the Totality will not suffer a great
                     alteration I believe it will not alter the General Plan, I will therefore
                     mention it to no One but Your Excellency, and it is in Your Power to Order this
                     Sudivision if You think proper.
                  I am not very happy in the Arrangement of my department, the Plan
                     relative thereto which Your Excellency delivered to the Committee which were in
                     Camp, After having been a little altered, by them was sent to Congress, they
                     Refered it to the Board of War, who after having Altered it sent it back to
                     Congress, who thought Proper to refer it to a Committee of three, who made New
                     Alterations. Now it has been so much Altered it does not in the least resemble
                     itself.
                  No Intimation was Officially given me of it & very
                     Accidentally I saw a printed Copy, I have the Honor to transmit one to Your
                     Excellency.
                  The monthly Addition of, from 5, to 8 dollars to the Pay of
                     Officers of such Merit as those whom Your Excellency has Chosan for the
                     Inspectorship, appears to me so very mean, that I will not take it upon myself
                     to make them such a Proposition, The Ancient Majors of Brigade who in the first
                     Institution were taken from the line of Lieutenants, as Ensigns, had an
                     Addition to their pay of 24 dollrs pr mo., how then can Eight dollars be
                     proposed to a Colonel for discharging so Important & so Painfull a
                     Function, I am Endeavouring to find how much the Mustering departments has cost
                     the States, I am sure the addition I ask for the Officers of the Inspectorship
                     will not amount to an 8th part of it.
                  Several Resolutions in this Arrangement are Contradictory to One
                     another, & others not sufficiently clear, I am therefore determined to
                     Present a Memorial to Congress, to have the Inspectors Department Established
                     on the footing proposed by Your Excellency without any
                     Alterations. If Congress desire that I should continue in
                     the Office, I flatter myself they will have a regard for my Representation.
                  I have the Honor to Congratulate Your Excellency on the News from
                     the Southern. And am with the Greatest Respect Your
                     Excellencies Most Obdt Hbe Serv.
                  
                     Steuben Maj. General
                     
                  
               